           Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 1 of 23




EXT.# 1.

I HAD AWARED MY TEAM LEADER, SUPERVISOR AND QUALITY MANAGER THAT THE AMOUNT
OF WORK IN THAT DEPARTMENT SHOULD BE DONE BY TWO PEOPLE AS IT WAS BEFORE ME,
THAT THE VISION INSPECTION UNDER TIME PREASURE IS STRESSFULL AND MAY CAUSE THE
HEALTH PROBLEM. I PROVIDED TO HR AND QUALITY DEPARTMENT SUPERVISERS MY
OPHTALMOLOGIST STATEMENT ABOUT MY VISION CONDITION, BUT THEY REFUSED TO
CHANGE MY JOB LOCATION.

AFTER 2 MONTHS OF WORK WITH STRESS AND PREASURE AT MY JOB IN JANUARY 14, 2020 MY
VISION WAS DIAGNOSTED AS 20/50 WHAT IS LOW FOR INSPECTION REQUIREMENT LIMIT
20/30. (EXT. 2) I COULD NOT PERFORM THE FINE DETAILED WORK WELL AND HAD TO APPLY
FOR SHORT TERM DISABILITY FOR CATARACT SURGERY PROCEDURE. (EXT. 3)

DR. RON MARGOLIS WAS PERFORMING THE OBSERVATION OF MY RETINA CONDITION,
WARNED ME THAT THE PROBLEM WITH ANESTHESIA DURING THE SURGERY MAY HAPPENED
AGAIN AS IT WAS HAPPENED TWO TIMES BEFORE (EXT. 4) AND MAY CAUSE THE BLINDNESS
TO THE GOOD EYE. DOCTOR ADVISED TO RETRAIN FROM THE SURGERY AS POSSIBLE.

AFTER SIX MONTHS OF DOCTOR'S OBSERVATION I APPLYED FOR LONG TERM DISABILITY SINCE
MY VISION CONDITION IS NOT GOOD ENOUGH FOR INSPECTION WORK. WE PROVIDED ALL THE
REQUIRED PAPERS TO LIFE INSURANCE COMPANY RELIANCE STANDARD BUT THEY INCLUDED
IN CLAIM HISTORY ONLY RIGHT EYE MACULAR HOLE AND DIDN'T EVEN TAKE IN
CONSIDERATION THE CATARACT DAMAGE FOR THE LEFT EYE. MY CLAIM WAS DENIED AT
07/02/2020. (EXT.S)

MONTH LATER AT AUGUST 21, 2020 MY EMPLOYMENT AT KAMAN KPP WAS TERMINATED AS
UNAVAILABLE FOR WORK- STD EXHAUSTED. (EXT.6)

MY UNEMPLOYMENT BENEFITS WAS DENIED AT 09/15/2020 BECAUSE OF MY MEDICAL
CONDITION. (EXT.7)

MY SSI CLAIM WAS DENIED BECAUSE I HAD SHORT TERM DISABILITY INCOME. (EXT.8)

NOW I DO NOT HAVE INCOME, DO NOT HAVE MEDICAL INSURANCE. UNABLE TO PAY FOR
DOCTOR'S VISION OBSERVATION AND STILL HAVE THE SAME VISION CONDITION 20/60.
                                  Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 2 of 23
                                                                                                                                                                                                 EXT,               2

                                             r1~
                                             ~
                                                               RET\NA CONSULTAr~TS,         P.C.
                                                                                 ..--·------•·
                                                               ............... -·-·••········..... ---"•-·, ---·····- ··-         ~.          . .. _...


                                         1'/t,1rion Josq.lh Stoj. M.D.. Jerry ~cuwirth, M.D. • Peter H. Judson, M.D. • Michael S. ,,uddat, M.D.

                                                                      Amii ew        J. Packer, iv,.D.          , Ron Margoli,, M.D.           • Scott D. W,,lter, M.D.




                   To Whom it May Concern:

                     W,_--'l___.((-.::...,,_Vi..,_/_Y]<:.....-.i..:::::Q{+-------'--)_~~-'-h'"""'u-"-/...0::v~V<-~-',,,._--- was evaluated                                      on /           ,,---/     1/ ·-q/()o((j,
                    and may return to work/school on ____
                                                        .,..,_-_------.._
                                                                       _ with the following restrictions:

                                            0        No restrictions
                                            U        Half days
                                            0        ~"art-time
                                            0        No heavy lifting/bendh1g
                                             O       No participation in gym/sports
                                             0       Must wear protectiveleyewear
                                             0




                     Please, do not hesitate to contact the office with any questions or concerns.


                     Sincerely,




                     Marion           J.~~-------·
                     Jerry Neuwirth, MD
                     Peter H. Judson, MD
                     Michael S. Rudd~D
                     A1~.J-P.ack~~
                  (Ron Margoli~----
                   ~-HT.-walter, MD




.........................,..- - . - - - - - - - - - - · - - · ........................._ _ _ _ _ _.. ___.c.......   www.RetinaCT.com "..............." - · • · - - - - - - - - - - - - - - · - -..··-----........-.........................
                                               ,n WooulM1tl Sire,'\, Suite 100                         191 Main SIrccI                       5 lwo Mile Ro~d                   US Frc.1hwatcr Blvd.
                                                      lliHtro,d, er   oc) 10s                      th•1nch~ll•!r, (T 060,1/.              FMmingwn, (.1 iJM1)/                  lnfi1:ld, C1 06032
                                                    Pilon(': 1860) 527 9020                       Phom·: 1860) 6<6•7704                   Phone: (S60) 409· 781)0             Fhone: io60i m--\300
                                                                                                                                                                               f ~1;<: (360i 74 \--\30l
               Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 3 of 23

                                                                                2001 Market Street, Suite 1500
 RELIANCE STANDARD
!LIFE INSURANCE COMPANY                           ,
                                                                                       Philadelphia, PA 19103
                                                                                    Telephone: (800)351-7500
 A MEMBER OF THE TOKIO MARINE GROUP


 Date: October 27, 2019



 MARINA FROLOVA
 391-12 ADAMS STREET

 MANCHESTER, CT 06042


 Re: Group Policy Number: LTD127997

 Dear MARIN.A. FROLOVA,

 On behalf of Reliance Standard, I am happy to inform you that I've received your application for Long
 Term Disability coverage and you have been approved for the following.



 Employee Non Guaranteed Issue Amount:                  $    2,411               Effective Date: 27-OCT-
                                                                                 19




 Please take the time to review your benefit booklet or plan summary for information regarding these policy
 provisions or limitations. A few items that are important for you to be aware of are outlined below:

               Life Insurance - amounts may be based on a multiple of earnings that is subject to
               rounding. Future changes in earnings may require new Evidence of lnsurability to be
               submitted. In addition, amounts may also be subject to automatic reductions based on age and
               salary cap applied.

                Dependent Spouse Life - The spouse amount of insurance may be limited to a
                percentage (50 or 100%) of the Employee's approved amount.

                Dlsabmty - Benefit amounts may be based on a percentage of earnings, as earnings change
                your benefit will also change.

 If you have questions regarding your policy or information in this notice, please contact our helpful
 Customer Care Center at 1-800-351-7500 (8 a.m. - 7 p.m., EST Weekdays), Here at Reliance Standard,
 we pride ourselves on service excellence and are here to guide you through the process.

 Thank you for choosing us to protect your assets.



  Sincerely,
  Medical Underwriting Department




  DC:V
          Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 4 of 23
                                                                                                .Ex· T~ 3 ciJ



April 0l, 2020


Marina Frolova
391-12 Adams Street
Manchester, CT 06042



frolovan1m@gmail.com


Re: Leave Number 4012728
Dear Ms. Frolova:
Matrix Absence Management, Inc. (Matrix) has completed a review of your leave documentation for your
own health condition.
This letter tells you the requested days that are approved under the Family and Medical Leave Act (FMLA)
and/or state leave entitlements and Short Term Disability (STD). 1f days are denied, the reason for each
denial is given.
Short Term Disability Benefits:
You may check the status of your benefit payments, leave status, and verify your personal information, and
email your claims examiner by logging onto www.matrixabsence.com. You will need to enter your last
name, date of birth, the last four digits of your Social Security number and your home zip code to create an
account.
Your leave will run concunently under any relevant company Leave of Absence Policies, federal FMLA
and/or state leave entitlement(s) for which you may be eligible. See your company's leave policy for details.
Approval or denial under the listed policies pertains only to the specific policies listed and docs not affect
any other benefits for which you may be eligible. lfyou have additional infom1ation that may impact the
status of your leave, please provide it to Matrix.
Herc is specific information about your approved leave:
Provided there is no deviation from your anticipated leave schedule, the following number of weeks will be
counted against your FMLA leave entitlement: 12.00 weeks. Additionally, below is a detailed listing of
absence dates and their designation under federal, state, or employer-authorized policies:
01/08/2020 - 04/27/2020: Approved, CT Family and Medical Leave
04/28/2020 - 04/28/2020: Pending, CT Family and Medical Leave
04/29/2020 - 07/07/2020: Denied (Exhausted), CT Family and Medical Leave

01/08/2020 - 03/31/2020: Approved, Family and Medical Leave Act
04/01/2020 - 07/07/2020: Denied (Exhausted), Family and Medical Leave Act

Your certification is valid th.rough 04/27/2020. Any time off that is not approved may be applied to Kaman
Corporation's attendance policy and may result in disciplinary action up to and including termination.
Leave Rcsponsibilitics/lnformation
      • If you need to change the dates of your leave, please contact Matrix at least two (2) business days
             Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 5 of 23



         prior to the effective date of the change. You may be asked to provide updated medical or other
         information to support your request prior to the effective date of the change.
    • If you return to work within your FMLA entitlement period, you will be reinstated to your former or
         equivalent position, unless Kaman Corporation is unable to do so for reasons unrelated to the leave.
     • Because this leave is for your own illness, you will be required to bring a Health Care Provider's
       written release indicating that you are eligible to return to work, with or without restrictions. Failure to
       do so will delay your ability to rehlrn to work.
     e   lfyou have a disability or impairment that substantially limits one or more major life activities and
         want to consider a reasonable work accommodation for your return to work, please contact your local
         Human Resources or Employees Services Depaiiment.
     • For more details, please refer to the eligibility letter previously sent to you.

While you are not at work, you need to provide a phone number where your company and Matrix can reach
you. It is imperative that this contact number be kept current throughout your leave period.


If you have any questions about the leave process, contact your Integrated Claims Examiner at Matrix. If you
have questions about the continuation of your benefits or pay during your leave, please contact your local
Human Resources or Employees Services Department.
Matrix Absence Management, Inc.
2421 West Peoria Ave, Suite 200
Phoenix, AZ 85029
Confidential Fax: 866-683-9548
Phone: 877-315-9838, Extension 40246
Email: Maria.Gonzalcz@Matrixcos.com
Maria Gonzalez, Integrated Claims Director
Matrix Absence Management, Inc. on behalf of
Kaman Corporation
Enclosed:
Employee Instructions for Reporting Intermittent Time Off of Work (if applicable)
                   Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 6 of 23
                                                                                                                   /fX r: if (1) -·
                                                                                                                     I




    Please complete and return by fax to 866-683-9548                                                       Attn: : aria Gonzalez


    PRIMARY DIAGNOSIS: •                      (                  /           .              -:,               (J    aa-o
l
0
       t-{ocular hole ,n the right e~e - s p re?a 1 • ~ ~ea
                                         by Df- bobrow
                                                                                                                             J


    CONCURRENT CONDITIONS:

    OBJECTIVE FINDINGS:                                                                                                  I
I     Hocu lor scars -frbm prev1 ou.r surge~ I rqx;)r w ;+Li i
f                                                                                Dr. bcbrow.
    WHATSYMPTOMSHAVEYOU        Decrease V1S          caus-,noi pq,:.H,en+ fb
                                                              1 0""'l

    OBSERVED WHICH PRECLUDE                     hO\fe .fr-Ou b le W rt-", f-i '1 e
    THIS PATIENT FROM WORKING? PLEASE BE SPECIFIC.          de~,( (d W Drt.
    IS THE PATIENT EXPERIENCING ANY POSTOPERATIVE COtvlPLICATIONS?                                l~ef
                                                                                                  I
    IF YES. PLEASE DESCRIBE THEM IN DETAIL:                                                       I




                        SCO.r(, ng
    WHAT IS THE CURRENT TREATMENT PLAN'{ PLEASE BE SPECIFJC.
      obsenro.-tt-on, pa-h·en-r       <JtJv,sed -to refra,n
                                                                                 _c...,.,
                                                                                 TtV
                                                                                            m             ca f, a ,,-b. C, f
                     SU'13e'1j. Pa-f,en+ ,·s rn ono O(.,,(.lfar-

    IS THE PATIENT STILL UNDER YOUR CARE?                                                                                            YES   I NO [ l
    HOW OFTEN IS THE PATIENT EVALUATED?               Mont-ht~ vis,+J
    HAS THE PATIENT BEEN/WILL BE REFERRED TO ANOTHER PHYSICIAN?
    IF YES, NAME & TELEPHONE NUMBER: - - - - - - - - - - - - - - - - - + - - - - - - -
                                                                                                  !YES      ---+                 NO_~X---
    PLEASE LIST Al.I, MEDICATIONS
    WHICH YOUR PATIENT rs            e,    t,..to n
    CURRENTLY TAK.ING:
    WHEN DO YOU FEEL THIS PATIENT WILL BE ABLE TO RETURN TO HIS/HER USUAL . ORK?

    [ l Estimated Date: _ _ _ _ _                           .)><{ivever
    PLEASE INCLUDE RESTRICTIONS AND LIMITATIONS, IF APPLICABLE.
    WHEN DO YOU FEEL THIS PATIENT WILL BE ABLE TO RETURN TO ANY GAINFUL OC. 'UPA110N?

    I ] Estimated Date: _ _ _ _                            ,}<:1 Nel'er
    PLEASE INCLUDE RESTRICTIONS AND LIMITATIONS, IF APPLICABLE.


    PLEASE ATIACH ALL MEDICAL RECORDS ON THIS INDIVIDUAL INCLUDING: OFFIC AND TREATMENT
    NOTES, OBJECTIVE DIAGNOSTIC TEST RESULTS, AND CONSULTATIONS FROM THE ATE YOU
    DISABLED THEM TO THE PRESENT.                               I
                                                                                                      '

    Print or Type Doctor's Name/Degree:
      Ro
                                                        5pecialty:
      (91 t-ia in st.                                 Op hfhalr'Yl o \ 09~
     Citv:                        State:
    Hanche          r                T                                                                                           0
                        Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 7 of 23




Please complete and return by fax to 866-683-9S48                                            Attn: Maria Gonzalez




WHATSYMPTOMSHAVEYOU                           1$1 r,       0-,i.)-51~~0."T'\en+                         '\O
OBSERVEDWHICHPRECLUDE
                               '(7 ·    .
                                                i.
THIS PATIENT FROM WORKING'? PLEAS!<: HE SPECLFJC: Y'C) o< t._
                                                                      .f\n·e.u~      W'                       '<'i)..J,IC
                                                                                                    de-hi\--e..d
IS THE PATIENT EXPERIENCING ANY POST OPERATIVE COMPLICATIONS?
IF YES. PLEASE DESCRIBE THEM IN DETAlL:
                                                           Sc(lrfl'(\~




IS THE PATIENT STTLL UNDER YOUR CARE?                                                                     YES        NO(    I
HowoFTENISTHEPA'11ENTEVALUATED?                                 m!)Y>-fhlv   v,sHs
HAS THE PATIENT BEEN/WILL BE REFERRED TO ANOTHER PHYSICIAN?                               YES _ _   _   NO __):{__

IF YES, NAME & TELEPHONE NUMBER:
PLEASE LISTAU M8DICATIONS
WHICH YOUR PATIENT IS                                     ;JtrJ?-t,,
CURRENTLY TAKING:
WfU:N DO YOU FEEL THIS PATIENT WILL HE ABLE TO RETURN TO HIS/HER USUAL WORK'?

I I Fsti111ated Dore. ______ .....
PLEASE INCLUDE RESTRICTIONS ANI) LfMITATIONS, IF APPLrCABLE.
WHEN DO YOU FEEL THIS PATIENTWLLL                                m: ABLE TO RETURN TOANY<1AINFUL OCCUPA'/10N?
I .I /'.. \'li111n1etl Date:...   . .... ~.. ........ .                  ~,,ar
PLI<:AS!i: INCLUDE RESTRICTIONS AND LIMITATIONS, .IF APPLICABLE.


PLEASE ATTACH ALL MEDICAl, RE:CORDS ON THIS lNl>IVIDlJAL INCLUDING: OFFICE ANO TREATM!i'.NT
NOTES, OBJECrlVE DIAGNOSTIC TEST RI•:SULTS, AND CONSULTATIONS FROM THE I>ATE YOtl
DISABLED THEM TO TlfE PRESENT.
           Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 8 of 23
                                                             {:.,, \/ ,-/, /, I
                                                            L-A          , '-'J
                                                                                                            (1)



    l.   What part of your job is it that you cannot do because of your condition?

My job involves dimensional and tolerance inspection and visual inspection with the most microscope
inspection of aircraft parts,, some of which are mission critical, meaning a failure of inspection can
result a loss of life. As an inspector, I have to approve in process and final quality for that all those
parts I have inspected meet the strict military specifications for parts called "MIL-STD" or "MIL-SPEC," A
false certification exposes me and my employer to serious consequences, including loss of military
contracts, substantial monetary losses, and even possible criminal liability.


                 1.1 Quality Inspection job requires vision 20/30, patient has OD: 20/400, OS: 20/60.
                 l.2 All of the Quality Inspector duties require vision inspection with microscope which is
                     impossible with the retina scar on one eye - the blind spot from the scar blocks the
                     full clear vision of the picture, created by both eyes together.
                 1.3 The ability to work with the gages- instruments requires clear vision of the very
                     small digits, arrows, dials and especially the depth of measurement distance. The
                     one eye vision can provide only 2D vision - flat, with no depth or distance
                     perspective what makes the procedure of digital measurements impossible.
                 1.4 The visual acuity of the left - good eye is affected by cataract traces what makes the
                     picture blurry. The shapes of the objects are not sharp, doubled, look unclear and
                     unstable. I have difficulty focusing on one point even with my good eye because the
                     other eye leads to blind or dark spots on the very center of my focal point. This also
                     makes it difficult for rne to write and read, particularly on computer screens, making
                     any reading slow and error prone.
                 l.5 The blurry vision and the dark spots make all visual work fatiguing and causes
                     painful headaches and right·eye pain after as little as 15 - 30 minutes of
                     concentrating on reading, writing or computer work.
                 1.6 Any magnification instruments such as eyeglasses, screen magnification etc., could
                     not help with cataract vision since this is a blurry and unclear vision problems with
                     the eye lens and could be fixed only with cataract surgery by eye lens replacement.
                     Further, magnification r.;rnnot hPlp with the dark blinrl spots resulting from my
                     retinal scars.
                 1.7 The test of my ability to see the small objects in the short distance was performed in
                     the OMV on the vision test equipment, consisting of three column of digits that I
                     had to read. I could read the left column, but the middle column was btucry and
                     unclear, and I could not read the right column at all. While I do have some far
                     distance vision, the right eye retina which is affected by Macula Hole Qegeneration
                     cannot provide the clear vision and makes my close vision very poor.     ,,,.
                  1.8 My driving ability is permitted only on daylights and restricted at dark time of the
                      day by ophthalmologist note at 05.26.2020.
        Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 9 of 23
                                                                                               I/ (j;_)
2.   What treatment are you receiving?

             Retina Consultants/ Dr. R Margulis- Sodium Chloride, Artificial tears drops.

             Starling Physicians/ Dr. A. Komm - neurologist- Nortriptyline HCL, 10mg:
                                                                  Preventa migraine - 2pills/day
                                                                  Coenzyme Q10 - 100-200 mg/day
             Gregory Isenberg, MD/physician - Naproxen, 375mg 2 pills/day
                                                   Acyclovir, 400mg/day/
             Manchester Ophthalmology/ Dr. D. Petashnick- cataract surgery on the left eye when
             the critical condition on the left eye vision will give the status of notability to drive.
             Meanwhile - artificial tears drops.

             Natural Ophthalmics RX - Cataract Crystalling Lens, Homeopathic eye drops.


3.   When was your last office visit/ Next office visit?

             Retina Consultant/ Dr. R Margulis - 06/12/20
             Manchester Ophthalmology/ Dr. D. Petashnick-11/30/20
             Starling Physicians/ Dr. A Komm - 07/23/20




4.   When do you expect to be able to return to work?

             Retina Consultant/ Dr. R Margulis wrote in the statement that patient's vision condition -
             is not allowed to work because the retina scar and Macular Hole in right eye and cataract
             blurry vision in left eye. Patient retrained from the eye surgery on the left eye since there
             is a high percentage of risk to lose the vision on left eye either because the patient's brain
             has unpredictable reaction with anesthesia and she was awakened and moved her head
             during both eye surgeries. I roubles with anesthesia did already happen three time with
             patient's eye treatments for last three years.




             Manchester Ophthalmology/ Dr. D. Petashnik - found the patient status as~ not available
             to work, and possible driving only daytime because patient's vision is 30/70 - with scars
             and Macular Hole and cataract traces growing. And there is no possible imp,fOvement with
             eyeglasses. But he did not guaranty the 100% success on the cataract surgery since the
             patient was awaken in 2018 in the right eye surgery and moved her eyeball during the
             lens installment. What caused problems during the surgery, extra multiple shots of
             anesthesia "to make patient forget about the moment", and for patient cause the Post
              Dramatic Syndrome, terrible headache and difficult brain condition for a week after
              surgery and migraine symptoms later.
                  Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 10 of 23    L/()?)           l:·x r
                                                                      Matthew Dombrow, MD,

~~---Connecticut Retina Consultants, L.L. C.
                                                                     Meredith R. Gershon, MD.
                                                                       Wayne 1 Larrison, MD.
                                                                     Nancy Miller-Rivero, MD.
                                                                         James M Weisz, MD.
      Name       I Chart#             DOB            I     Race         I           Ethnicitv           I       Pref. Lanauaae
  Marina Frolova I 28135      12/19/1958 (61 Years)  I Other Race       I     Not Hispanic or Latino    I
  Gender I       Date        Location I       Refer Doctor      I                    PCP                    I     Insurance
  Female    I 6/28/2017      Hamden    I    Andrew Swan MD      I           Aleksandr Puaach MD             I     Connecticare

Reason For Visit: Post-op Check -
HPI: CC: Blurred Vision OD. Since Last Visit: worsening. Severity: severe. Location: central vision. Onset:
  sudden. Duration of Problem: about 1 month. Course: worsening. Course: increasing this past week. CC:
  Discharge OD. Since Last Visit: improving. Severity: mild. Onset: sporadic. Duration of Problem: about 1 month.
  Course: resolved. CC: Yellow Spot turned Gray OD. Since Last Visit: worsening. Since Last Visit: increased.
  Since Last Visit: no changes noted. Severity: moderate. Location: central vision. Onset: sudden. Duration of
  Problem: about 1 month. Course: stable. Course: worsening. Course: increasing this past week. CC: Pain OD.
  Since Last Visit: new. Severity: moderate. Location: unable to localize - saying behind the eyeball. Onset:
  sudden. Duration of Problem: 1-2 days. Course: resolved - only happened once. HPI obtained by Matthew
  Dombrow, M.D.
Allergies: Alcogel. Milk Products.
Smoking Status: Never Smoker.
Vital Signs: Blood Pressure: 121/84. Time: 4: 18 PM.
Systemic Meds: Aeycloit mg PO.
VA OD: Dscl0/100-1. PHl0/75-1. OS: IOP: TP OD: 12,11,12 OS:                                                 4:17 PM

Impression:
 Primary: Epiretinal Membrane with Pseudohole OD (/Lamell              s/p PPV/MP/ILM Peel/EL/FAX 5/8/17).
   Vitreomacular Traction Syndrome OD.
 Secondary: S/P Radial Keratotomy OU. Lamellar Macula
Plan:
Discussion: POW #8 s/p PPV/MP/ILM Peel/EL/ FAX: A             ically her macula is much improved post opertively.
   However subjectively she reports worsening. I think i is most likely due to the chronicity of her ERM. We
  discussed the risks of Triescence to treat her minimal edema. She appears to be eager to try anything to
  improve her vision more. I will see her back in ~6 weeks and consider triescence. I specifically discussed the
  risk of endophthalmitis, steroid induced glaucoma, as well as worsening of her cataract. Epiretinal Membrane
  with Pseudohole OD (/Lamellar Hole s/p PPV/MP/ILM Peel/EL/FAX 5/8/17). Patient understands condition,
  prognosis and need for follow up care.Discussed risks/benefits and alternatives to surqery.Recommended
  surgery.Advised against air travel while intraocular gas bubble is present.Avoid strenuous activity after surgery.
  Protect eye at all times with shield or gldsses fur 2 weeks after surgery.Educational brochures given to
  patient.Letter/Note sent to Primary MD.
Ocular Meds:
  • Prednisolone Acetate 1% Oph. Susp. 1 drop 4 times a day Right Eye
  • Artificial Tears 1 drop as needed Both Eyes
Follow Up: Dr. Dombrow 6 Weeks - Check OD; Possible Intravitreal Triesence; OCT Macula OD;




                                      Signed:
                                                -  --------------------
                                                EI e ctron i ca II y signed by Matthew Dombrow, M.D.




                                                         Page 1 of 1
                                         Patient: Marina Frolova (DOB 12/19/1958)
                                                  Wednesday, June 28, 2017
                      Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 11 of 23

               RECEIVED 08/23/2017 13:31                     14135591472                          PAUL TSATSOS CPA
7   12:30       2035350850                                  CT RETINA CONSULTANT                               PAGE
    Fax server                    5/11/2017 11:48:35 AM              PAGE       3/003            Fax serv-er


     Frotova, Marina. (MR# MR5797-436)                                                                         Page 2 of 2

     SPECIMENS REMOVED;
     None.

     FLUIDS A0MINtSTERE0: SolL1-Medrol 250 mg lV.

     COMPLICATIONS: Possible retinat hole status       po~t la5er.
     PROCEDURE.: Mi. Frolava has had severe epiretlnal membrane for the past few year&. She finalty oh~e tg
     pru4;,eed with 5urgery. The ~oal of &urgery l& to improve her metamorphopsia as well as improve visual acuity.
     however, realistic oxpeetations were discussed. Risks do include, but are not limited to, loss of the eye, loss of
     vision,·cataraetformation, retinal detachment, inf.,~tic,M, ate. Thn patient understood and desired to proceed
     with $1Jrgery.

     The patient Vffl=s seen on tho day of ,urgery, where ugain all que~tions were an&wered. The right eye was
     markod With their partiolpution.

     The patient was brought into the operating roam, where a tirrl$-OUt pro~d1,1r~ v.ias performed. She Wii5
     indu~d under MAC anelitheiiia und then a 5 ce retrobulbar block was given without any complicati0n. The
     right eyo was then prepped and dra~d in a $tGril0 ophthalmifi fashion. My 1st trocar was placed 4 ~m
     posterior to.the llmbus inferommpora.Uy using a beveled 23--gauge trocar. The Infusion Una wag than flushed.
     placed, deemed to be in correct position, and then it wa1 turned on and Stori-Stripp~d into place. T-w9
     additional sclerotomles wore placed suporonasally and superotemporally. I final performed an anterior
     vltrGctomy wtthout any eompllc:at{on.
                                                                               <>~~ ~/ __ .,.
                                                                                            .l


     I ente~d the po~terior gegnwnt of the eye and fouoc! th.:,t the patient alre~ay did have ~ pot>l$rlor vitteou&
     detachment which 1extended up to her mid periphery. It was quite adhorentthrQughout her mid periphery.
     therefore t did extend lt as much as safely possible, as I did not want to induce ariy undu.e traction. I performed ,
     ~ full pars ptana vitrectomy 1 using scleral depression to bring it out peripherally as mueh a::> safety possible.
     Piea~e note that during this time, l dkt Inject Kenalog to h81p me vlsuallie the vitreous a liWe pit better.

      I next placed a dilute mixture of ICG into the posterior pole. A~r thl&, I p~cad on the macut~t lens, and using
     ILM forcepa I removed the dense tempotal epiretinal membrane which was a large sh~et that came aff in 1
     piece without 1'ny complication. I nexl U5(!:d lt.M foreep$ to extend an ILM peet a little btt more temporalw. She
     did not have any ILM really n.-5ally au th~:, kind of dragg~ throt.19h und attached to the eplretinal
     membrane During some of the eelln the o tient hail moved and the intornill limiting forc::e :i did hit the
     . ~ t~mporal to the fovea~ out 2 disk dlamete~ a.wy.             sr~ was int.{aretinal hemotrhage iri ~his area
      Which was very, very sm11 I and well contained, rough y          microns In size. I was urisure if there w&s ~ full•
      thickne55 retina._l break. Juat in the event tha.t there poa5ibly could have been I did dactde to placa lass than 1O
      spots of ondo1a~r just ta :.urround'this are~ of possible pathology. After th~, J performod ,~rfll dep111isioo
      and-found there to be no peripheral retlnal'breaki.

      Because the retinal anatomy was quite distorted, and because of the poss.Ible rutlmtl break, I l,)8rforrned a fluidm
      air exchange,_ an.d left air inside ths.e~. AU 3 of ITT/ ~lerotomies were closed with Interrupted 7·0 Vlcryl
      sutures. Af this point, the eye wa~ completely air--tight with an lntraoeutar preisu~ Qf roughly 18~20. l next
      injected ~ubeonJunctivat Anc;et Q~ well ZIS dexamethae.0ne. Atropine 5olution wa~ placed as· well a& Maxltrol
      ointment. A patch arnd shield were then affixed. The patient was then transported trJ the po&t ane:&thesla care
      unit in stable condlUon.
                         Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 12 of 23

                                                                                                                Manchester Ophthalmology
                                                                                                                             732 Main Street
                                                                                                                  Manchester, CT 06040-5106
 Name: MARINA FROLOVA                                                            Appt Date: 06/18/2018
 Attending Doctor: DANIEL PETASHNICI<, M.D.                                      Appt Type: EVAL CAT
 Age:59                                  I DOB: 12/19/1958                        Ref Doc: MICHAEL MILLER, MD
 Sex: F                                  I Pat ID: 65936                          Occupation:

RV:        CATARACT MANAGEMENT <OU>

HPI/CC:    cat eval--was dx by dr. miller in boston/sm self referred moved to CT from MASS


OHX:        laser to correct vision in russia---monovision () [00/00/1992]    OU retinal-mac hole() []    OD



Review of Systems·
 Consti:         no pertinent findings                                       lnteg:     no pertinent findings                           ---·-·
 ENT:            no pertinent findings                                       Neuro:     no pertinent findings
 Cardio:         no pertinent findings                                       Psych:     no pertinent findings
 Resp:           no pertinent findings                                       Endocr:    no pertinent findings
 G/:             no pertinent findings                                       Hem/Lym:   no pertinent findings
 Gen/Uri:        no pertinent findings                                        lmmun:    no pertinent findings
 Musc/Skel:      no pertinent findings                                                                                                       -

SocHX:  Not Pertinent for smoking or drinking.
A COMPREHENSIVE review of systems was performed.
ALL:    No medication allergies

FMX:        Not Pertinent

MEDS:       ACYCLOVIR TABLET             ()(}()()()() ()()
            NAPROXEN TABLET               () () () () {} {} {} ()
            ZOLPIDEM TABLET              ()()()()()() ()()
            sample of Prolenza given to pt per LU. Lot# 291471 Exp 12/19 LM




EXAMINATION:
GENERAL MEDICAL OBSERVATION:Normal affect, Orx3, WDWN

 VISION UNCORRECTED:Distance
 OD:FC-2'
 OS:20/50 -lNear OD:OS:
 OS:20/50 -lNear

 VISION CORRECTED:Near
 OD:20/200
 OS:20/50

 Gl.ASSES:Pair 1:
 OD:-2.75 +0.50 X020 ADD-Reading:+2.00 Type: PROGRESSIVES
 OS:i-0.50 +0. 75 X040 ADD-Reading:+2.50 Type: PROGRESSIVES

 AMSLER GRID:
 OD:Distorted
 OS:Full, WNL

 CONFRONTATION VF:
 OD:Full to FC, WNL
 OS:Full to FC, WNL

  IOP:Test 1 /10:44 AM (DR. PETASH NICK)/
  OD:14 mm Hg appl
  OS:14 mm Hg appl
                      Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 13 of 23

[Name: MARINA FROLOVA                              DOB: 12/19/1958                                     Appt Date: 06/18/2018

 OD:14 rnm Hg appl
 OS:14 rnrn Hg appl

 DILATION:/10:45 AM (DR. PETASHNICK)/
 OD:M 1%
 OS:M 1%

 Pachymetry:
 OD:Reading 1: 552 microns
 05:Reading 1: 568 microns

 SMOKING:Never Smoked

 MEDS RECONCILIATION:Medications reconciliation performed




 OD:                                                                            OS:
 Ext:    UNREMARKABLE                                                           Ext:    UNREMARKABLE
 Pupils: PERRLA, -MG                                                            Pupils: PERRLA, -MG
 EOM:      FULL ROTS, ORTHO                                                     EOM:       FULL ROTS, ORTHO
 VF Conf: FULL                                                                  VF Conf: FULL
 Lid/Lac: UNREMARKABLE                                                          Lid/Lac: UNREMARKABLE
 Cnj/Scl: WHITE & QUIET                                                         Cnj/Scl: WHITE & QUIET
 AC:      DEEP & QUIET                                                          AC:      DEEP & QUIET
 Iris:   CLEAR                                                                  Iris:   CLEAR
 Lens:     Nuclear sclerosis 4+                                                 Lens:     Nuclear sclerosis, 2+
 Fun:     VITREOUS NORMAL                                                       Fun:     VITREOUS NORMAL
 Fun:     PINK W NORMAL CUPPING                                                 Fun:     PINK W NORMAL CUPPING
 Fun:     BV NORMAL                                                             Fun:     BV NORMAL
 Fun:     MACULA NORMAL                                                         Fun:      MACULA NORMAL
 Fun:     RET CHOROID NORMAL                                                    Fun:      RET CHOROID NORMAL
 Fun:     PERI PH RET NORMAL, NO TEARS                                          Fun:      PERIPH RET NORMAL, NO TEARS




  C/D:
  OD:0.1
  OS:0.1




  IMPRESSION:
          1. OD SP RK
          2. OD Nuclear sclerosis 4+
          3. OS SP RK
          4. OS Nuclear sclerosis, 2+

  PLAN:
            SCHEDULE SURGERY-CATARACT SURGERY (OD) NEXT AVAILABLE DATE-BLOOMFIELD SURGERY CENTER (DR. PETASHNICK)
            Nuclear sclerosis 4+ OD-I discussed with the patient the risks, benefits, and alternatives to cataract surgery including the loss of all
            vision. I also reviewed the option of a standard monofocal lens with uncorrected distance vision, the option of a standard monofocal
            lens with uncorrected near vision, monovision, and multifocal lenses. I described the benefits and risks of each of these lens
            modalities. In light of the previous retinal surgery, I reviewed the possibility of post-op decreased vision, metamorphopsia, increased
            risk of CME, the increased risk for capsular rupture, and the pssibilty of unexpected refractive error results. In light of her history of
            Rk we discussed that the calculationscan be off the mark and that her incisions can swell causing fluctuationof her vision for 4-6
            weeks.




   Electronically signed by DANIEL PETASHNICK, M.D. on 06/18/2018
                                                                     Page:2
            Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 14 of 23
                                                                                    S X'T, 5,                   u)

RELIANCE STANDARD
I
                                                                                                P.O. Box 8330
                                                                                 Philadelphia, PA 19101-8330
LIFE INSURANCE COMPANY                                                                         (800) 351-7500
A MEMBER OF THE TOKIO MARINE GROUP                                                        Fax (267) 256-4262



    July 2, 2020



    Zeldes Needle & Cooper PC
    Attorney David Rintoul
    1000 Lafayette Boulevard
    Suite 700
    Bridgeport, CT 06897



    Re: Claimant:             Marina Frolova
        Policy No:            LTD 127997
        Claim No:             2020-06-29-0402-LTD-01
        Policyholder:         Kaman Corporation

    Dear Marina Frolova:

    We wish to express our appreciation for your cooperation during our review of your claim for
    long term disability benefits. We have now completed our investigation. The group policy
    required us to investigate whether your Sickness or Injury was a Pre-existing Condition.
    Unfortunately, based upon our review, your claim must be denied.

    Claim History
       • LTD Coverage Enrollment Date: 1/1/20
       • Onset of disability: 1/8/20
       • Diagnosis: Right eye macular hole and cystoid macular edema on right eye.

    Plan Provisions
    The group policy defines the Pre-existing Condition exclusion as follows:
    "Pre-Existing Condition" means any Sickness or Injury for which the Insured received medical
    Treatment, consultation, care or services, including diagnostic procedures, or took prescribed
    drugs or medicines, during the six (6) months immediately prior to the Insured's effective date of
    insurance.

    Benefits will not be paid for a Total Disability:
        (1) caused by;
        (2) contributed to by; or
        (3) resulting from;
    a Pre-existing Condition unless the Insured has been Actively at Work for one (1) full day
    following the end of twelve (12) consecutive months from the date he/she became an Insured.

    Medical and File Information Reviewed
        Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 15 of 23


Based upon the information obtained, your insurance under this policy became effective 1/1/20.
Since your date of disability was reported to be 1/8/20, within 12 months of your insurance
effective date, the policy requires that we conduct a pre-existing condition investigation. During
the course of that investigation, we obtained medical records for the 6 month period immediately
prior to your effective date (7 /1/19-1/1/20) to determine whether your Sickness or Injury was
Pre-existing and therefore excluded from coverage under this policy.

You have been out of work since 1/8/20 due to right eye macular hole and cystoid macular
edema on the right eye.

The attending Physician Statement signed by Dr. Margolis provided a diagnosis of right eye
macular hole and cystoid macular edema on the right eye. Your first consultation was on
12/11/19.

On 11/21/19, Dr. Isenberg indicated that you had intermittent headaches since right eye surgery
and reported a lot of stress and difficulty at your work due to poor right eye vision. You were to
follow up with ophthalmology but declined therapy for stress. The 12/9/19 visit notes indicated
that your headaches were likely related to stress. You continued to have ongoing difficulty with
right eye vision.

On 12/11/19, Dr. Margolis indicate that you were seen as a new patient due to right eye vision
distortion, visual acuity right 20/200 and left 20/40. The physical exam revealed right eye had
trace cystoid macular edema. It was noted that you repaired the macular hole in your right eye
three years earlier and currently the hole was closed.

Decision Rationale
On 7/1/20 the medical unit reviewed the file and concluded that you were out of work due to
right eye vision distortion attributed to irreversible damage from the macular hole. You consulted
with Dr. Isenberg on 11/21/19 regarding right eye vision and you were advised to follow up with
ophthalmology. On 12/11/19, you consulted with ophthalmology (Dr. Margolis) regarding right
eye vision distortion and you were advised that your vision may be limited by irreversible
damage from macular hole and no further treatment would help.

As a result, it was determined that your right eye vision distortion, which is attributed to
irreversible damage from macular hole, is pre-existing.

Our investigation has revealed that you received medical treatment, consultation, care or
services, or took prescribed drug or medicine during the period (7 / l/ 19-111/20) for your disabling
condition. Accordingly, your right eye rnacular hole and cystoid macular edema on the right eye
are considered to be Pre--existing and your claim for LTD benefits must be denied. We sincerely
regret that our decision could not be more favorable.

Appeal Rights
You may request a review of this determination by submitting your request in writing to:

                            Reliance Standard Life Insurance Company
                                       Quality Review Unit
                                          P.O. Box 8330
                                  Philadelphia, PA 19101--8330
         Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 16 of 23


This written request for review must be submitted within 180 days of your receipt of this letter.
Your request should state any reasons why you feel this determination is incorrect, and should
include any written comments, documents, records, or other information relating to your claim
for benefits, including but not limited to any information submitted in conjunction with any
claim for Social Security disability or other benefits which you would like us to consider. Only
one review will be allowed, and your request must be submitted within 180 days of your receipt
of this letter to be considered.

Any such review will be conducted by an individual who is neither the individual who made the
underlying determination that is the subject of the review, nor the subordinate of such individual.
Under normal circumstances, you will be notified in writing of the final determination within 45
days of the date we receive your request for review. If we determine that special circumstances
require an extension of time for processing, you will ordinarily be notified of the decision no
later than 90 days from the date we receive your request for review.

We will, upon specific request and free of charge, provide copies of all documents, records,
and/or other information relevant to your claim for benefits. We will also, upon specific request
and free of charge, provide copies of any internal rule, guideline, protocol or other similar
criterion (if any) relied upon in making this determination.

In the event that your claim is subject to the Employee Retirement Income Security Act of 1974
("the Act"), you have the right to bring a civil action under section 502(a) of the Act following an
adverse benefit determination on review. Your failure to request a review within 180 days of
your receipt of this letter may constitute a failure to exhaust the administrative remedies
available under the Act, and affect your ability to bring civil action under the Act.

Nothing in this letter should be construed as a waiver of any of Reliance Standard Life Insurance
Company's rights and defenses under the above policy, and all these rights and defenses are
reserved to the Company, whether or not specifically mentioned herein.

If you have any questions regarding this matter, please feel free to contact us at 1-800-351-75QO.

Sincerely,



Jocelyn Alvarado
LTD Claims Department



Sincerely,



Jocelyn Alvarado
LTD Claims Department
                                 Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 17 of 23



I ·1L.17 ·1 I'1 (:··· 1 ()(r, l·:i •I (:>1 c,, ,· ,.,,·J ·, c··i. 1··1 I. i 1·· (J.. c,,·It.,IC'-' i...">
         i.
                                                                                                   '· ,,




                                                                                                            VV'il!IN, h;J 1·1 \a ii. 1_:r:.:11 r 1/ do ru'.:_;p:-;1 c<-:/f1.1,:;:\ r1q "(li"C' (:i: i1)11-.
                                                                                                            )_"l(OC!ll(:(:;:,



August20,2020


Marina Frolova
391-12 Adams Street
Machester, CT 06042

 Dear Marina:

 In accordance with Kaman's Short Term Disability Policy KFZ-111, an employee who is totally disabled and on STD for a
 period longer than six (6) months from the initial effective date of the disability, will be terminated from employment as being
 "unavailable for work". We have confirmed with Matrix Absence that your benefit period for STD ended on July 7, 2020. Since
 your doctor has provided confirmation that you are unable to return to work prior to or on the end of this period, your
 employment with Kaman will be terminated effective Friday, August 21, 2020.

 The following is important information regarding the impact your termination will have on the benefits that have been provided
 to you as an employee. As of the date of this letter, you have 61.20 hours of unused accrued vacation. Any vacation time
 taken between the date of this letter and your termination date will be deducted from this balance and the remainder will be
 paid to you on September 3, 2020.

 Your Group Medical/RX, Dental and Vision insurance will end effective August 21, 2020. Under the federal COBRA laws you
 are eligible to continue your group insurance for up to 18 months. A formal COBRA notice and applicable paperwork will be
 mailed to you directly by Bswift for continuation of these benefits. Please be aware that you only have a 60 day period to
 complete and return the necessary paperwork if you wish to elect COBRA coverage.

 Your Group Term Life and AD&D Insurance under Reliance Standard will also end effective August 21, 2020. You may have
 the option to convert or port your coverage. Enclosed please find applications for both the conversion of Group Life Insurance
 and the Election of Portability, along with a Benefits and Features Comparison for both options.

  Our records show that you are enrolled in the Kaman Corporation 401 K Plan administered by Fidelity Investments.
  Outstanding loans must be paid within 30 days from date of termination. You will receive information directly from Fidelity
  concerning your eligibility to maintain your account in the Kaman plan, roll your funds to another qualified plan, tax deferred
  account or request a distribution of your funds. If you do not receive a packet with this information from Fidelity within the next
  4 weeks, please contact them at 800-835-5095 or access them online at www.40'1 k.corn to discuss your options.

  If you participate in the Kaman Employees Stock Purchase Plan (ESPP), you will receive information from Computershare
  about your stock options. You may also access your account and request a certificate or sell your shares by accessing the
  Kaman ESPP website \'Y.W.W..computershare.com/kam.9n or by contacting the toll free number 866-339-27 42.

  Please contact me if there are any changes to your mailing address so that you continue to receive documer.its and relevant
  information from Kaman Corporation and its external benefits' administrators.

                                                                                                            .,,,
  If you have any questions regarding the above information or other employee benefits, please call me at 860-632-4624 .

  Sincerely,




   Mariah Lewis
   Human Resources Team Leader
   860-632-4624 (Office)
   860-638-8205 (Mobile)
                         Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 18 of 23                                               .E )(7 GCJ}
                                    STATE OF CONNECTICUT" DEPARTMENT OF LABOR
UC-61 (Rev.5/21/03)

                          IMPORTANTE: TENGA ESTO TRADUCIDO INMEDIATAMENTE

                                     SECTION F - UNEMPLOYMENT NOTICE
INSTRUCTIONS TO EMPLOYER:

It is your responsibility to give this entire packet to the separating employee at the time of separation, regardless
of the reason for separation (see Section L below). If it is not possible to give this packet to the employee at the time
of separation, then mail the packet to the employee's last known address.
•      DO NOT send a copy to the Department of Labor.
•      DO NOT use this packet for a tempora1y lay-off. For tempora1y lay-off (six weeks or less in duration) use form UC-62V.
PLEASE BE SURE THAT ALL THE INFORMATION ENTERED BELOW IS CORRECT
A.    EMPLOYER CONNECTICUT REGISTRATION NUMBER
 (if unsure, call Employer Status Unit at 860-263-6550. all                              -         8                    9           -           8          0
                                                                    9           0                           7
 other questions should be directed to Claims Exam at
_!!60-263-6635)


 B.   COMPANY NAME                I Kaman Aerospace Corporation -          Kaman Precision Products Division

 C. COMPANY ADDRESS: Please note: all fact finding hearing notices will be sent to this address.

 217 Smith Street
 Middletown, CT 06457


                                                Frolova, Marina
 D. EMPLOYEE NAME

 E. SOCIAL SECURITY NUMBER
                                                 X         X       Ix       I       Ix        Ix        I   -      8          1             0         4

 F. NCCI CODE (for use only if this employee was employed in a CONSTRUCTION TRADE)

                                                                                                            I. RETURN
 G.   START DATE
                           07        02     18        H. LAST DAY           08           21        20       TO WORK           N/A
                                                      WORKED
                                                                                                            DATE (if
                                                                                                            definite)
                                                       -

 J. YEAR TO DATE           $ 20160.44                      K. WAGES FOR THE LAST WEEK OF WORK IF LESS                               $ 0.0
      EARNINGS                                             THAN A FULL WEEK   (Sunday - Saturday)

                                                               D                              D
 L. REASON FOR
 UNEMPLOYMENT              •[g]     Lack of Work

                                    Other
                                                                   Voluntary Leaving

                                                 Unavailable for Work - STD Exhausted
                                                                                                   Discharge/ Suspension
                                                                                                                                        •       Leave of
                                                                                                                                                Absence
                                            -
    M. DID OR WILL THIS EMPLOYEE RECEIVE DISMISSAL PAY (i.e. TYPE:                                                            ---
    1. SEVERANCE, 2. VACATION, 3. HOLIDAY, 4. OTHER) AFTER LAST DAY OF WORK?
                                                                                                   ~        YES
                                                                                                                            .,,,
                                                                                                                                        •       NO

    If yes, what type?                 No. of hours/days covered          Amount                            Dates Covered
              Vacation                           61.20                     $1,432.80                        N/A




    EMPLOYER SIGNATURE                                                     TITLE
                                                                                                                                        08/19/2020

    TELEPHONE NUMBER                                                       FAX NUMBER
                                  860-632-4624
                                             Case 3:20-cv-01651-VLB Document 1-1Coverages
                                                                          Benefit  Filed 11/02/20 Page 19 of 23

                                                                                                                                           E:>(r; 6 (3)


:. MARINA FROLOVA


Your Benefits as of 8/21/2020



   i\/1            \ . .,!...-1 1/1:>
                I,··_"·'          ' ' \ /X                                                                  Employee cost per pay period   $207 .22

  I rcciciorn (I ·rncclnrn)                                                                                               Cost Details Per Pay Period

  Coverage: Employee
  Coverage Effective Date: 1/1/2020 -12/31/9999                                                                 Employer Contribution       $237.92
  Cost Effective Date: 1/1/2020 -12/31/2020                                                                       Tobacco Credit 2020       ($23.08)
                                                                                                                    Your cost (pre-tax)     $207.22
  Who will be covered on this plan
                                                                                                                   Your cost (post-tax)        $0.00
                                                f{el,:ition~;hip   Covur::-19(:;

    MARINA FROLOVA                              Employee           Covered         1/1/2020 - 12/31 /9999




    Health Savings Account (HSA)                                                                                                                Waived


   \J\hivr?ci




    Health Care Flexible Spending Account (FSA)                                                                                                 Waived


   \/\/;lived




     Dependent Care Flexible Spending Account                                                                                                   Waived
     (FSA)
   \J\h1ivnd




https://secure.bswift.com/benefit/enrollment.aspx                                                                                                        1/4
                                                    -   D •          a ~   ....,,. .   ....... ....... " • •   ..._,_,,Iii. ,._....._.   I
                          Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 20 of 23
                                                              111,




                                              DEPARTMENT OF LABOR
                                          EMPLOYMENT SECURITY DIVISION
                                         200 FOLLY BROOK BOULEVARD                                      •      WETHERSFIELD, CT 06109-1114

                                                                                                                           IMPORTANTE
                                                                                                                  TE NGA ESTO TRADUCIDO INMEDIA TAMEN TE
                                                                                                                     T/EMPO LIMITADO PARA APELAR
                                                                                                                                                                                               (
                                                                                                                                                                                               (
                                                                                                                       MONETARY DETERMINATION OF                                               (
                                                                                                                                                                                               (
                                                                                                                     UNEMPLOYMENT COMPENSATION BENEFITS                                        (
                                                                                                                                                                                               (
                      FROLOVA,MARINA M                                                                                                                                                         (
                                                                                                                                                                                               (
                      391 ADAMS ST APT 12                                                                                                                                                      ~
                                                                                                                                                                                               C
                      MANCHESTER       CT 06042                                                                                                                                                C
                                                                                                                                                                                               C
                                                                                                                                                                                               (
                                                                                                                                                                                               ~
                                                                                                                                                                                               l
                                                                                                                                                                                               ~




                                                                                                     3. BENEFIT YEAR
 1. SOCIAL SECURITY NO.       2. CLAIMANT NAME                                 PROGRAM               EFFECTIVE DATE ENDING DATE                             4. LO. NO.   15   DATE MAILED
 XXX-XX-8104              FROLOVA,MARINA M                                             u            08/09/2020 08/07/2021                                     0060        08/14/2020
                 ..
6 EMPLOYER NO.             EMPLOYER NAME                                                           . WAGES                               WAGES             · WAGES              WAGES
                                                                                                               QTR/YR                        QTR/YR           QTR/YR             QTR/YR
                                                                                                            2 2019                           3 2019           4 2019             1 2020
  90 - 879-80         KAMAN AEROSPACE CORP                                                                  15362.57                         12708.44         14330.05            7638.40




     7. BASE PERIOD            8. BASE PER. EARN. 9. AVG 2 HIGHEST QTR 10.                             DEPENDENCY                            11. WBR.   12. WBA.   13. MAX. BEN. 14. # WEEKS
                                                                                           #
 04/01/2019TO 03/31/2020 50039.46                             14846. 31                             O AMT.                  0      +            571 =      571           14846        26




                                READ THIS EXPLANATION OF YOUR DETERMINATION CAREFULLY
Your benefit amounts are based on your earnings in covered employment in a base period which consists of the first four of the five most
recently completed calendar quarters prior to the date of your claim. Your "Weekly Benefit Rate" (WBR) is 1/26 of the                         _
AVERAGE 2 HIGHEST QUARTER during the base period. The maximum amount of benefits (MAX BEN) payable is equal to twenty-six
(26) times your Weekly Benefit Rate (WBR). The WBR is calculated on an annual basis and is effective as of the first Sunday in October in
each year per CGS 31-231a. To view the current maximum WBR, please go to www.filectui.com. Your total base period base earnings (BASE
PER EARN) must equal at least 40 limes your Weekly Benefit Rate (WBR) in order to qualify for benefits. Dependency Allowance (DEP) is
based on the number of children who are under 18 years of age, or under 21 years of age and are in full-time attendance in a secondary
school, a technical school, a college or state accredited job training program who are wholly or mainly supported byyou, or those of any age
who because of a mental or physical handicap are wholly or mainly supported by you. It can also include your nonworking spouse (as defined
by regulation) living in the same household.                                    '
This represents the total regular benefits available to you in your benefit year provided you continue to be unempl~yed, file claims as directed
and meet all the eligibility requirements of the law. Notice is hereby provided that ANY ENTITLEMENTS ESTABLISHED BY THIS
DETERMINATION SHALL NOT EXTEND BEYOND THE BENEFIT YEAR ENDING DATE SHOWN ON THIS FORM.
This form is a record of the earnings and lime period used in computing your claim. IT DOES NOT ENSURE THAT BENEFITS WILL BE
PAID. Entitlement to Unemployment Compensation is determined by the Department of Labor. If you wish an explanation of entitlement, or
have any questions concerning the contents of this notice, please go to www.filectui.com and click on Claimant's Guide to Unemployment
!3~nefit~ or you may also visit your local American Job Center.
The information provided to the Connecticut Department of Labor for the purpose of establishing a claim for Unemployment Compensation
Benefits, including your Social Security Number, may be subject to verification through computer matching programs, such as with the Social
Security Administration, according to agreements with other Federal, State, or Local government agencies.
This determination shall be final unless you shall, within twenty-one (21) days after the date of mailing of this notification, file an appeal at a
local Dept. of Labor office. If the last day for filing an appeal falls on any day when the local Dept. of Labor offices are closed, the appeal
 period will be extended to the next business day. PLEASE NOTE: To be timely filed, your appeal must be received by this Department or
 legibly postmarked by the U.S. Postal Service no later than the final day. In the event of error, or if you are dissatisfied with this determination,
 report to your local Dept. of Labor office with this form as soon as possible. If unable to report in person, you may mail your appeal; however,
 it must be received or legibly postmarked by the final day. If you have pay stubs, W-2 forms or other proof of earnings, bring them with you or
 mail copies of them with your appeal. Include your Social Security Number on all corrnspondence.
    NOTICE OF DECISION
                          Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 21 of 23
                                                       STATE OF CONNECTICUT
                                                                  DEPARTMENT OF LABOFi
                                                                                                                            EX~ 7 OJ
    UC-791 (f1 1/98)                                          EMPLOYMENT SECURITY DIVISION

                                                                3580 MAIN STREET                                    07010
                                                                HARTFORD, CT. 06120
                                                                  FAX: (866) 754-1410                                Bye:    08/07/2021

                                                                                                         Date Mailed:        09/15/2020

                                                                                                      Soc . Sec . No . : XX X- XX - 8 10 4

                                                                                                          Claim Date:        08/15/2020

                             FROLOVA,MARINA M                                                           Employer No. :
                             391 ADAMS ST APT 12                                                        Include your name and social security
                             MANCHESTER CT 06042 0000                                                   number in any correspondence.


                                                                                                        If you have any questions regarding this
                                                                                                        decision, please bring this letter with you
                  Dear Sir or Madam:                                                                    when reporting to your local office,



                                    SINCE YOU ARE NOT PHYSICALLY ABLE TO WORK BECAUSE OF YOUR
                  MEDICAL CONDITION           YOU ARE NOT ELIGIBLE FOR BENEFITS. YOUR PERIOD
                 OF INELIGIBILITY IS FROM    AUGUST 09 2020    TO SUCH TIME AS THE ABOVE DE-
                 SCRIBED REASON FOR INELIGIBILITY NO LONGER EXISTS.     IF CIRCUMSTANCES HAVE
                 CHANGED, PLEASE CONTACT THE ADJUDICATIONS DEPARTMENT AT THE TELEPHONE
                 NUMBER FOUND AT THE TOP OF YOUR HEARING NOTICE.
                                                        UNEMPLOYMENT COMPENSATION DEPARTMENT.




IMPORT ANT NOTICE OF YOUR APPEAL RIGHTS:
I IMPORTANTE-TENGA ESTO TRADUCIDO INMEDIATAMENTE - TIEMPO LIMITADO PARA APELAR.
This decision shall be final and benefits shall be denied accordingly unless, within twenty-one (21) calendar days after the date of mailing of this notification, you
file an appeal in person, by mail, by fax or by internet (http:/ /www.ctdol.state.ct.us) with any Unemployment Compensation or Appeals
Division's office. If the last day for filing an appeal falls on any day when such offices are closed, the appeal period will be extended
to the next business day. You may obtain assistance in filing an appeal through your local Job Center. Further information regarding the
the appeals process is contained in your copy of A CLAIMANT'S GUIDE. If you appeal this decision, you should continue to file your
claims as directed while unemployed to protect your benefit rights.
Pl.EASE NOTE: Notify your attorney of this decision immediately if you have legal representat'lon in this matter. To be timely filed, your appeal must be received by
the [mployment Security Division or postmarked no later than 1O/06 / 20 2O.
Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 22 of 23
                 Case 3:20-cv-01651-VLB Document 1-1 Filed 11/02/20 Page 23 of 23
                                                                                                           EXT~ g
Social Security Administration
Supplemental Security Income
Notice of Disapproved Claim
                                                                                      SOCIAL SECURITY
                                                                                      478 BURNSIDE A VENUE
                                                                                      EAST HARTFORD CT 06108
                                                                                      Date: April 14, 2020
                                                                                      BNC#: 20Sl652Hl0979 DI

11l 111 1111 1111• 111111 l 1l11 1•1 11111•1 111111 111 1111 1l1 1111•11 11 1111
          0015332 00020783     2 AB 0.419 SN6LNA 1'85 P4
         SSI MOB 04/07 A23 20S1652Hl0979
         MARINA M FROLOV A
         391 ADAMS STREET
         APT 12
         MANCHESTER CT 06042-2763




Your application for Supplemental Security Income (SSI) disability benefits
filed on February 19, 2020, is denied because you have too much income to be
eligible for SSL          ,                     '

We explain how we decided you are not eligible for monthly payments on the
worksheets at the end of this letter. The explanation shows how your income,
other than any SSI payments, affects your SSI eligibility.
The rest of this letter explains the information used in making the decision,
information about Medicaid, and your appeal rights.
 Information Used In Making The Decision
   We based the decision on these facts:
         •       The amount of SSI we pay depends on your living arrangements. Your
                 living arrangements are where you live, with whom you live, and how
                 your food and shelter expenses are paid. Based on the information we
                 have, your Federal living arrangement is:
                             Category A for February 2020 on
                 Please see the enclosed "Fact Sheet on SSI Federal Living Atl·angement
                 Categories" for a description of this Federal living arrangement
                 category and others.

         •        We use income to figure your eligibility and payments. By law, we use
                  different rules to count your income based on what kind of income you
                  have and when you receive it.


                                                                             See Next Page
 SSA-L8030
